Citation Nr: 0115333	
Decision Date: 06/04/01    Archive Date: 06/13/01	

DOCKET NO.  00-09 424A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
schizophrenic reaction, paranoid type.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The veteran served on active duty from July 1961 to December 
1962.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1999 and September 2000 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Waco, Texas.  


FINDING OF FACT

The veteran's service-connected schizophrenic reaction 
(paranoid type) is not currently productive of more than an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment or mild 
memory loss (such as forgetting names, directions, or recent 
events).


CONCLUSION OF LAW

An evaluation in excess of 30 percent for service-connected 
schizophrenic reaction (paranoid type) is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
Part 4, Code 9203 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA psychiatric examination in May 1999, it was noted that 
the veteran had recently applied for an increased rating, not 
so much due to his mental illness, "but because of his 
rheumatoid arthritis."  When further questioned, the veteran 
stated that he had last been hospitalized in 1969, with no 
further hospitalization since that time.  As a matter of 
fact, the veteran had "improved," with the result that he had 
achieved "such a good remission" that he was able to return 
to work.  According to the veteran, he had received no 
psychiatric treatment since 1970.  Nor was he currently 
receiving psychotropic medication.  The veteran stated that 
he had been working in a steel mill, but, approximately three 
months ago, had been dismissed from his job "not because of 
his mental difficulties," but because of his rheumatoid 
arthritis.  According to the veteran, at that time, he became 
unable to perform physically.

On mental status examination, the veteran was pleasant and 
cooperative, and "showed good remission."  The veteran was 
able to express himself in an intelligent and meaningful 
manner, though he was somewhat depressed, and "emotionally 
moved" due to his dismissal from work.  When further 
questioned, the veteran admitted that he did have paranoid 
ideas, as well as some delusional imaginations that people 
were against him, but he could "handle it now."  According to 
the examiner, this represented a "so called burned out 
condition," where the patient still has delusional ideas and 
false convictions, but they "don't bother him anymore."  
While the veteran still carried his psychiatric diagnosis, it 
was not a "functional illness" such that it would prevent him 
from having an acceptable social life.  The pertinent 
diagnoses noted were chronic paranoid schizophrenia, in good 
remission; and mild dysthymia.  

During the course of VA outpatient treatment in mid-May 1999, 
the veteran complained of distress, depression, and "off and 
on" agitation for the past three years, since his diagnosis 
of rheumatoid arthritis.  When questioned, the veteran 
related the loss of his job to limitations brought on by 
rheumatoid arthritis.  On mental status examination, the 
veteran maintained good eye contact.  His speech was 
spontaneous, clear, logical, and coherent, and neither rapid 
nor pressured.  At the time of evaluation, the veteran was 
alert and well oriented.  He denied both hallucinations and 
delusions, and none were observed during the course of the 
interview.  Noted at the time of evaluation was that the 
veteran's mood was tense, mildly anxious, and agitated, 
though his affect was congruent with his thoughts and mood.  
The veteran denied racing thoughts, obsessions, or 
compulsions.  His recent and remote memory was intact, and he 
denied both suicidal and homicidal ideation.  The veteran was 
able to abstract proverbs, and demonstrated insight into the 
need to seek and get treatment for his depression and "mood 
swings."  

Approximately one month later, the veteran stated that he was 
"feeling better," and looking at life somewhat "more 
optimistically."  When questioned, the veteran denied any 
major sleep disturbance, or problems with appetite, as well 
as any disturbance of concentration.  Additionally noted was 
that the veteran felt "less depressed."  On mental status 
examination, the veteran was dressed and groomed 
appropriately, and displayed good eye contact and a relaxed 
mood.  His speech was clear, coherent, and spontaneous, and 
he denied racing thoughts, delusions, and hallucinations.  At 
the time of evaluation, the veteran's mood was calm and 
congruent with his thought processes and affect.  He denied 
both suicidal and homicidal ideation, and his thoughts were 
relevant, logical, and coherent.  The veteran was alert and 
well oriented, and his recent and remote memory were intact.  
Noted at the time of examination was that the veteran's mood 
was euthymic, and that he displayed minimal cognitive 
distortions.  Further noted was that the veteran exhibited a 
sense of optimism, as well as a positive perspective about 
his current lifestyle changes.  According to the examiner, 
the veteran continued to cope with his current stressors 
effectively.

During the course of VA outpatient treatment approximately 
two weeks later, the veteran complained of problems sleeping, 
as well as difficulties with concentration and "staying 
focused."  On mental status examination, the veteran was 
dressed and groomed appropriately, and showed good eye 
contact.  While reporting that his thoughts were "moving 
fast," he denied problems with "racing thoughts."  Noted at 
the time of examination was that the veteran was easily 
distracted.  He denied both hallucinations and delusions.  
His speech was rapid, but not pressured, and he denied both 
suicidal and homicidal ideation.  At the time of evaluation, 
the veteran's mood was moderately anxious when speaking of 
current stressors, but otherwise euthymic and congruent with 
affect and thought content.  In the opinion of the examiner, 
the veteran's thoughts were coherent, relevant, and logical.  
His speech was likewise described as spontaneous, coherent, 
and logical.  According to the examiner, the veteran 
exhibited symptoms of moderate anxiety and mild hypomania 
manifested primarily by increased energy, sleep disturbance, 
and rapid speech.  Apparently, his sleep disturbance had been 
interfering with his normal coping responses.  However, the 
veteran's wife was very supportive, with the veteran 
describing her as his "major support system."

Approximately two weeks later, the veteran stated that he was 
no longer feeling depressed, and that he had "come to terms" 
with the fact that he had no control over his disability 
process, and, specifically, over his Social Security and VA 
benefits.  According to the veteran, he was currently making 
an effort to structure his days in order to prevent himself 
from focusing on the things in his life which he could not 
control.  On mental status examination, the veteran displayed 
good eye contact, with a mood which was both pleasant and 
cooperative.  He denied suicidal and homicidal ideation, and 
was both alert and well oriented.  At the time of evaluation, 
the veteran's mood was euthymic, and he was calm and relaxed.  
According to the examiner, the veteran's mood was less 
anxious than in the past few weeks, and characterized by more 
insight into the relationship between his thoughts, feelings 
and behaviors.  In the opinion of the examiner, the veteran 
continued to cope with his current stressors, though his 
depression and anxiety symptoms had abated.  Currently, he 
was exhibiting neither signs nor symptoms of being a danger 
to himself or others, and continued to benefit from 
supportive cognitive individual therapy.

Approximately two weeks later, the veteran stated that he was 
"still concerned" regarding his finances and related 
depression.  Reportedly, the veteran had been able to refocus 
these concerns when requested to look into the reality of his 
current financial situation in terms of his wife's disability 
check and pending disability review by the VA and Social 
Security.  At the time of evaluation, the veteran continued 
to focus on things going well in his life, such as his 
relationship with his 5-year-old grandson and wife, who he 
described as "very supportive."  The veteran denied feelings 
of hopelessness regarding his current situation, though he 
admitted to "feeling down" about his current stressors.  
Noted at the time of evaluation was that the veteran 
continued to review his antidepressant treatment, stating 
that he was "already taking too many medications."  

On mental status examination, the veteran's speech was 
coherent, clear, spontaneous, logical, and coherent.  The 
veteran denied both suicidal and homicidal ideation, though 
his mood was sad and moderately depressed, congruent with his 
affect and thought content.  When questioned, the veteran 
denied feelings of hopelessness regarding his current 
stressors.  Likewise denied were the presence of 
hallucinations, delusions, paranoia, illusions, racing 
thoughts, obsessions, preoccupations, and compulsions.  In 
the opinion of the examiner, the veteran continued to 
experience moderate stress regarding his current financial 
situation.  

During the course of VA outpatient treatment in early 
September 1999, the veteran initially expressed tremendous 
anxiety and stress regarding his financial stressors, and the 
management of his rheumatoid arthritis medications by the 
rheumatology clinic.  According to the veteran, he felt some 
depression regarding his fear of the unknown, particularly 
his financial situation and concerns regarding the status of 
his Social Security and VA benefits.  Nonetheless, the 
veteran reported that his sleep continued to improve, and 
that, at times, he was able to deal both with his fears and 
worrying.  On mental status examination, the veteran's mood 
was initially moderately anxious and tense, though during the 
course of the session, his mood became more relaxed, and his 
thoughts more goal directed.  He was dressed and groomed 
appropriately, and maintained good eye contact.  At the time 
of evaluation, the veteran's speech was spontaneous, though 
initially slightly rapid, progressing to a normal rate which 
was both clear and coherent.  The veteran's thoughts were 
relevant, logical, and coherent, and he denied both suicidal 
and homicidal ideation.  At the time of evaluation, the 
veteran was alert and well oriented.  He denied 
hallucinations and illusions, as well as racing, tangential, 
or circumstantial thoughts.  Likewise denied were the 
presence of delusions.  The veteran's mood was euthymic, and 
congruent with his thought content and affect.  Though there 
was some evidence of preoccupation and "over worrying" 
regarding the veteran's financial situation, he admitted that 
he had been experiencing this "less today than in the past."  
According to the examiner, the veteran continued to 
experience a positive response to cognitive therapy regarding 
the management of his bipolar disorder.  Further noted was 
that the veteran continued to develop adaptive coping 
responses, and to manage current stressors effectively.

Approximately one month later, the veteran reported that he 
had been "feeling optimistic" about the letter he had 
received from his representative increasing his disability.  
Nonetheless, the veteran continued to have some preoccupation 
with his ability to care for his family financially.  At the 
time of evaluation, the veteran admitted that he was "a 
chronic worrier."  He denied major sleep, appetite, or 
concentration disturbances, but admitted that, due to his 
arthritis, he sometimes experienced fatigue.  According to 
the veteran, his major stressors were associated with 
financial concerns.  On mental status examination, the 
veteran's mood was euthymic, though his anxiety level 
(associated with worries concerning his financial situation) 
was moderate.  The veteran's mood was congruent with his 
affect and thought content, though he was somewhat tearful 
and sad when expressing guilt regarding the problems his 
children experienced in growing up.  The veteran continued to 
have insight into his chronic anxiety and depression, as well 
as his need for treatment.  

In correspondence of October 1999, a VA registered nurse 
wrote that she had been working with the veteran for the past 
five months, over the course of which he had exhibited 
"tremendous stress and anxiety," as well as depression 
regarding his present financial and personal problems.

During the course of VA outpatient treatment in late October 
1999, the veteran stated that he had been feeling "much 
better," as well as "less depressed and anxious."  The 
veteran related this feeling to his recent receipt of some 
inheritance money.  According to the veteran, his previous 
financial concerns had been "overwhelming," making it 
difficult for him to focus on other areas of his life.  The 
veteran reported that he was still making adjustments to 
being home with his wife all the time, though this was "also 
improving."  When questioned, the veteran reported that his 
sleep continued to improve with medication.  Reportedly, the 
veteran's arthritis pain was "under control," with the result 
that he had been feeling less helpless, thereby contributing 
to his lowered stress, anxiety, and depression.  

On mental status examination, the veteran was alert and well 
oriented, with speech which was clear, spontaneous, and 
coherent.  He denied racing thoughts, hallucinations, or 
delusions, and his thoughts were relevant, logical, and 
coherent.  At the time of evaluation, the veteran's mood was 
"relaxed and calm" more so than during recent visits.  

In early December 1999, the veteran stated that he had been 
focusing on the positive aspects of his life, and "feeling 
good" about the past week's holiday, as well as spending time 
with his daughter and grandson.  According to the veteran, 
his rheumatoid arthritic pain "seemed to be under control."  
He denied major sleep, appetite, concentration, or mood 
changes over the past month, though later in the session, he 
commented "loudly and angrily" regarding his frustration with 
his Social Security benefits and all the "hoops" which he had 
been required to go through to prove that he was disabled and 
unable to work.  On further questioning, the veteran stated 
that he had been feeling more positive about himself.  
Additionally noted was that the veteran was focused less on 
his physical problems than during past sessions.  In the 
opinion of the examiner, the veteran continued to cope 
effectively with his current stressors, though his mood 
remained mildly depressed and moderately anxious.

During the course of VA outpatient treatment in early 
February 2000, the veteran reported that he had been feeling 
"a lot more relaxed and less depressed."  The veteran related 
this feeling to his current individual psychotherapy, as well 
as the beginning of his Social Security payments.  According 
to the veteran, he was now less concerned regarding his 
financial problems.  He denied major changes in his sleep, 
appetite, concentration, or mood over the past month, and 
similarly denied both suicidal and homicidal ideation.  On 
mental status examination, the veteran's thoughts were 
relevant, logical, and coherent.  His speech was spontaneous, 
clear, and coherent, with a euthymic mood which was focused 
primarily on positive aspects of his life.  In the opinion of 
the examiner, the veteran continued to cope with his present 
stressors in an effective manner.  Additionally noted was 
that the veteran continued to make adaptive behavioral 
changes as evidenced by his reduced negative self-talk and 
realistic appraisal of current stressors.

In mid-March 2000, the veteran reported that his depression 
"continued to abate."  When further questioned, the veteran 
denied feelings of depression, as well as problems with 
sleep, appetite, or energy.  According to the veteran, his 
life had been going "pretty good," which he attributed to 
getting his financial situation under control.  On mental 
status examination, the veteran was alert and well oriented, 
with thoughts which were relevant, logical, and coherent.  
His mood was euthymic, and his affect congruent with thought 
content and mood.  In the opinion of the examiner, the 
veteran continued to respond positively to individual 
psychotherapy, with the result that his mood remained 
euthymic.  Additionally noted was that the veteran continued 
to cope and manage his current stressors in an effective 
manner.  According to the examiner, the veteran was 
optimistic about his life, and had resolved certain grief 
issues surrounding his forced retirement.  At the time of 
evaluation, there was mutual agreement that the veteran's 
sessions should be curtailed and eventually terminated due to 
his positive response to individual psychotherapy.  

During the course of VA outpatient treatment in mid-April 
2000, the veteran stated that he was "doing well," which he 
attributed to his continually improved sleep and mood over 
the course of the past month.  According to the veteran, his 
pain was currently under control.  He denied major stressors, 
and likewise denied problems with suicidal or homicidal 
ideation.  On mental status examination, the veteran was 
dressed and groomed appropriately, cooperative, and "smiling 
at times."  He was alert and well oriented, with good eye 
contact, and speech which was clear, spontaneous, and 
coherent.  In the opinion of the examiner, the veteran 
continued to be motivated to "get on with his life" following 
the loss of his job through the development of effective 
coping skills."

In mid-May 2000, the veteran complained of "anger and 
frustration" regarding his numerous personal stressors.  
Reportedly, the veteran's most recent stressors stemmed from 
a letter from the VA regarding his disability for "nerves."  
According to the veteran, he was angry because progress notes 
had revealed that he was coping with his present stressors in 
an effective manner.  The veteran reported that he was 
somewhat concerned regarding the adoption of his grandson, 
and that he was also stressed regarding "going to school" the 
following month.  When further questioned, the veteran 
admitted that, over the course of the past 2 to 4 weeks, he 
had experienced problems with sleep and concentration.  
Additionally noted was that the veteran was "very angry" 
regarding the letter from the VA suggesting that he was not 
entitled to an increase in his disability.  The veteran 
denied suicidal and homicidal ideation, and stated that his 
recent stressors were "overwhelming," and contributed to a 
feeling of not being in control of his life. 

On mental status examination, the veteran's speech, though 
loud at times, was clear, spontaneous, and coherent.  His 
mood was moderately agitated and depressed, in particular 
when expressing his feelings regarding "not having control" 
over his life.  The veteran was alert and well oriented, and 
his thoughts were relevant, logical, and coherent.  He denied 
hallucinations and delusions, and none were observed during 
the course of the psychiatric session.  At the time of 
evaluation, the veteran's affect was congruent with his 
thought content and mood.  Nonetheless, he continued to 
experience a lack of insight regarding the basis of his sense 
of helplessness and lack of control, and its relative 
contribution to his agitation, depression, and anxiety.  In 
the opinion of the examiner, the veteran was "moderately 
depressed," which represented a change from his previous 
session.

During the course of VA outpatient treatment in late July 
2000, the veteran focused primarily on his feelings of 
distress and "letting people down" due to his failing several 
classes.  The veteran admitted that this represented an 
overreaction, because his wife was very supportive, and 
encouraged him to drop the classes which he was failing.  The 
veteran additionally expressed certain concerns regarding his 
"letting his rehab counselor down," and expressed anxiety 
regarding their coming meeting, during the course of which he 
would inform his counselor regarding his need to drop certain 
classes.  The veteran was additionally focused on certain 
vague somatic complaints and sleep disturbance, and admitted 
that he had been having some difficulty sleeping, even with 
medication.  Though feeling "pretty stressed out" regarding 
his failures in school and "letting people down," he denied 
major mood disturbances, as well as suicidal and/or homicidal 
ideation.  According to the veteran, his wife continued to be 
supportive.  The veteran admitted that he felt "pretty good" 
about going to college despite his failures, and that this 
had been "a great experience."  

On mental status examination, the veteran was alert and well 
oriented.  Though his mood was initially tense, anxious, and 
angry, he later calmed down, particularly after focusing on 
other career options and less on "failing" and "letting 
people down."  The veteran's speech was clear, spontaneous, 
and coherent, though slightly rapid when discussing the 
issues of "failing" and "letting people down."  He exhibited 
some insight into his fears and feelings, and the need to 
look at recent events in a realistic manner by challenging 
cognitive distortions.  His thoughts were relevant, logical, 
and coherent, with an affect which was congruent with thought 
content and mood.  In the opinion of the examiner, the 
veteran continued to cope with his present stressors in an 
effective manner, and would benefit from stress and anger 
management classes.  Recommended at the time of evaluation 
was that the veteran discontinue the medication he had been 
prescribed for sleep problems, and that he engage in 
individual supportive therapy utilizing cognitive behavioral 
techniques.  

During the course of a personal hearing in August 2000, the 
veteran testified that, due to his past "work orientation," 
he had only a few friends.  Reportedly, the veteran had 
worked from 12 to 16 hours per day in a steel mill, and 
didn't want to "stay with the people" with whom he worked 
after he left the work area.  Nonetheless, according to the 
veteran, he "did have friends."  The veteran reported that 
the Social Security Administration (SSA) had considered his 
psychiatric disorder, rheumatoid arthritis and diabetes in 
awarding him disability benefits.  The veteran and his wife 
both indicated that he had been found to be disabled by the 
SSA principally because he was unable to do any physical 
work.  

In September 2000, the RO Decision Review Officer who had 
conducted the August 2000 hearing held that the cumulative 
evidence of record demonstrated occupational and social 
impairment consistent with a 30 percent evaluation.  The 
veteran's previous 10 percent evaluation for schizophrenic 
reaction (paranoid type) was increased to 30 percent, 
effective April 19, 1999, the date of receipt of his claim 
for increase.  


Analysis

The veteran in this case seeks an increased evaluation for 
service-connected schizophrenic reaction.  In that regard, 
disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4 (2000).  

In the present case, on recent VA psychiatric examination in 
May 1999, the veteran stated that he had applied for 
increased disability benefits, not so much because of his 
mental illness, but due to (nonservice-connected) rheumatoid 
arthritis.  Further noted was that the veteran had last been 
hospitalized for psychiatric treatment in 1969, and that no 
further hospitalizations had been necessary since that time.  
When questioned, the veteran stated that he was receiving 
neither psychotropic medication, nor inpatient or outpatient 
treatment.  In point of fact, in the opinion of the examiner, 
the veteran appeared to be in "good remission."  Though 
somewhat depressed and "emotionally moved" regarding his 
recent dismissal from work, he was able to express himself in 
an intelligent and meaningful manner.  Moreover, while 
continuing to experience certain paranoid ideas and 
delusional imaginations, the veteran stated that he was able 
to "handle" these things now, and to keep "good contact" with 
outside reality.  

The Board concedes that, since the time of the aforementioned 
psychiatric examination, the veteran has received continuing 
outpatient treatment (including medication) for his service-
connected schizophrenic reaction.  Nonetheless, during the 
course of this treatment, the veteran has remained both alert 
and well oriented, and maintained a relatively "positive" 
outlook towards life.  While as of May 2000, the veteran's 
mood was moderately agitated, as well as tense and somewhat 
stressed, his thoughts remained relevant, logical, and 
coherent, and his affect was congruent with both thought 
content and mood.  As recently as July 2000, the veteran 
exhibited some insight into his fears and feelings regarding 
his past failures, and the need to look at recent events in a 
realistic manner by challenging cognitive distortions.  Once 
again, the veteran's thoughts were relevant, logical, and 
coherent, and his affect was congruent with both thought 
content and mood.  He and his wife presented personal 
testimony at a hearing at the RO in August 2000.

The Board observes that the 30 percent evaluation currently 
in effect contemplates the presence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, or recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. Part 4, Code 9203 (2000).  

Based on the aforementioned, it is clear that the veteran 
experiences some degree of social and occupational 
(industrial) impairment as a result of his service-connected 
schizophrenic reaction.  However, it is similarly clear, 
based on the evidence of record, that the veteran's service-
connected psychiatric disorder is not more than 30 percent 
disabling.  While on various occasions, the veteran has 
alluded to his "forced" retirement, it is clear from the 
record that this "retirement" was not the result of the 
veteran's service-connected schizophrenic reaction, but 
rather due to a combination of other, nonservice-connected 
conditions, in particular, rheumatoid arthritis.  Moreover, 
while as recently as July 2000, the veteran has been 
described as moderately anxious and tense, he has 
consistently been both alert and cooperative, with clear, 
spontaneous, and coherent speech, and thoughts which were 
relevant, logical, and coherent.  At no time has there been 
evidence of the flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, or panic attacks 
requisite to the assignment of an increased evaluation under 
the relevant schedular criteria.  Consequently, an increased 
evaluation for service-connected schizophrenic reaction 
(paranoid type) is not warranted. 

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
spouse, given at the time of an RO hearing in August 2000.  
The Board does not doubt the sincerity of the veteran's 
statements, or those of his spouse.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a rating in excess of 30 percent for the veteran's 
psychiatric disorder.

Finally, in the opinion of the Board, the RO has met its duty 
to assist the veteran in the development of his claim under 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  By virtue of the Statement of 
the Case issued during the pendency of the veteran's appeal, 
both the veteran and his representative were given notice of 
the information, medical evidence, or lay evidence necessary 
to substantiate his claim.  During the course of the 
veteran's appeal, the RO made reasonable efforts to obtain 
relevant records identified by the veteran.  The hearing 
officer in August 2000 questioned the veteran regarding the 
basis for the award of benefits by the SSA.  It is clear that 
the veteran's employment was terminated because of physical 
problems unrelated to his service-connected psychiatric 
disorder and that he was found to be disabled by the SSA 
principally as a result of physical disabilities.  The Board 
concurs with the RO hearing officer that, in view of the 
extensive pertinent records available concerning the 
veteran's psychiatric status, there is no reasonably 
possibility that any records from the SSA would change the 
outcome of this case.  A VA examination was conducted, and 
copies of that examination were associated with the claims 
file.  A personal hearing was conducted before the RO, and 
transcripts of that hearing associated with the veteran's 
claims folder.  The veteran has not indicated that any 
records from the SSA would tend to support his claim.  Under 
such circumstances, the Board is of the opinion that the VA 
has made all reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  In 
the circumstances of this case, a remand to obtain copies of 
medical records used by the SSA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis, 6 Vet. App. at 430 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).  Thus, the Board concludes that further 
development and further expending of VA's resources is not 
warranted.  Accordingly, no further assistance to the veteran 
is required in order to comply with the VA's duty to assist 
him mandated by the aforementioned legislation.


ORDER

An evaluation in excess of 30 percent for schizophrenic 
reaction, paranoid type, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

